Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/929,700 and response filed on 05/04/21.  Claims 1-7, 21-33 remain pending in the application; claims 8-20 are canceled after the election; claims 21-33 are added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 6, 21, 23-24, 26, 28, 30-31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (5,590,048).
As to claims 1, 21, 28, Abe et al. teach a method/a non-transitory computer readable storage medium storing instructions that when executed by a computer processor cause the computer processor to perform steps for mask synthesis for a circuit design to perform mask synthesis for a circuit design/a computer system for performing mask synthesis for a circuit design, the method comprising: receiving the circuit design representing a physical layout of a circuit (col. 5, lines 27-27); identifying a circuit pattern from the circuit design based on a search window placed at a location in the circuit design (col. 11 line 62 to col. 12 line 8), the circuit pattern comprising one or more geometric shapes within the search window (Fig. 26 and 27A show geometric shapes); determining that the circuit pattern does not correspond to a prior identified circuit pattern from the circuit design (Fig. 27B, 27C show the circuit pattern does not correspond to a prior identified circuit pattern; col. 14 lines 6-11); responsive to determining that the circuit pattern does not correspond to a prior identified circuit pattern, generating, by a processing device, a mask pattern for the circuit pattern from the circuit design (Fig. 27B, 27C show a generated mask pattern); and generating a mask for the circuit design using the mask pattern (Fig. 5, a mask for the circuit design using the mask pattern is generated on a wafer).
As to claims 3, 23, 30, Abe et al. teach generating a mask solutions database configured to map circuit patterns to mask patterns, the mask solutions database storing each mask pattern indexed to the circuit pattern used to generate the mask pattern (Fig. 26, dictionary memory as mask solution database to store each mask pattern indexed to the circuit pattern used to generate the mask pattern).
As to claims 4, 24, 31, Abe et al. teach wherein storing the generated mask patterns in the mask solutions database comprises: generating a signature value from a circuit pattern, wherein each mask pattern is indexed to the circuit pattern using the signature value (Fig. 26 show for example a dictionary memory 303 to store the dictionary pattern data DB1; col. 14 lines 3-11).
As to claims 6, 26, 33, Abe et al. teach responsive to identifying a plurality of mask patterns overlapping with each other in a region of the circuit design, aggregating the mask patterns to determine an aggregate mask pattern used as the mask for the region of the circuit design (Fig. 29A, 29B).
Claims 1-7, 21-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohle et al. (US 2006/0190850 A1).
As to claims 1, 21, 28, Kohle et al. teach a method/a non-transitory computer readable storage medium storing instructions that when executed by a computer processor cause the computer processor to perform steps for mask synthesis for a circuit design to perform mask synthesis for a circuit design/a computer system for performing mask synthesis for a circuit design, the method comprising: receiving the circuit design representing a physical layout of a circuit (Fig. 2, circuit design in 100); identifying a circuit pattern from the circuit design based on a search window placed at a location in the circuit design (Fig. 2, circuit pattern of the circuit design in 100), the circuit pattern comprising one or more geometric shapes within the search window (Fig. 3; ¶ 0069, 0070); determining that the circuit pattern does not correspond to a prior identified circuit pattern from the circuit design (Fig. 2, element 106; ¶0078, the remaining part of the pattern that was not previously classified in operation 104 is assigned to one or a plurality of further basic patterns to obtain a completely classified pattern of the circuit design); responsive to determining that the circuit pattern does not correspond to a prior identified circuit pattern, generating, by a processing device, a mask pattern for the circuit pattern from the circuit design (Fig. 2, element 108; ¶ 0079, 0027, 0053); and generating a mask for the circuit design using the mask pattern (¶ 0067, 0068, 0069).
As to claims 2, 22, 29, Kohle et al. teach wherein the circuit design specifies hierarchical units and a circuit pattern represents a portion of the circuit design that is smaller than the smallest hierarchical unit of the circuit design (¶ 0035, 0066; Fig. 3 show for example the circuit pattern 24 is smaller than the smallest hierarchical unit 32).
As to claims 3, 23, 30, Kohle et al. teach generating a mask solutions database configured to map circuit patterns to mask patterns (¶ 0025; classifying those parts of the circuit pattern in which a match exists with the basic pattern and no structural elements lie in the surrounding region that influence a lithographic projection of the circuit design lying in the working region; (d) determining further basis patterns based on those parts of the circuit design not previously classified, thus obtaining a fully classified circuit pattern), the mask solutions database storing each mask pattern indexed to the circuit pattern used to generate the mask pattern (¶ 0027).
As to claims 4, 24, 31, Kohle et al. teach wherein storing the generated mask patterns in the mask solutions database comprises: generating a signature value from a circuit pattern, wherein each mask pattern is indexed to the circuit pattern using the signature value (¶ 0029-0032, 0036, 0075, 0076).
As to claims 5, 25, 32, Kohle et al. teach wherein the signature value is a geometric hash key based on geometric shapes of the circuit pattern, wherein the geometric hash key is invariant across one or more transformations of the circuit pattern, the one or more transformation including rotation, translation, and mirroring (¶ 0033-0035, 0076, 0077).
As to claims 6, 26, 33, Kohle et al. teach responsive to identifying a plurality of mask patterns overlapping with each other in a region of the circuit design, aggregating the mask patterns to determine an aggregate mask pattern used as the mask for the region of the circuit design (¶  0027).
As to claims 7, 27, Kohle et al. teach responsive to identifying a geometric shape within the circuit design that exceeds a threshold size, identifying one or more positions within the geometric shape; and placing the search window centered at each identified position (Fig. 4, ¶ 0072, 0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851